Citation Nr: 0408242	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  01-09 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether the June 1947 rating action confirming and 
continuing the August 1946 reduction in rating for solar 
urticaria from 50 percent to 0 percent was clearly and 
unmistakably erroneous.

2.  Entitlement to a compensable rating for solar 
urticaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his daughter, and her fiancé




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1944 to January 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2000 rating action that denied a compensable 
rating for solar urticaria.  A Notice of Disagreement (NOD) 
was received in January 2001, and a Statement of the Case 
(SOC) was issued in February 2001.  Subsequently in February 
2001, the veteran, his daughter, and her fiancé testified at 
a hearing before a Decision Review Officer at the RO; a 
partial transcript of the hearing is of record.  A 
Supplemental SOC (SSOC) was issued in September 2001.

This appeal also arises from an April 2001 rating action that 
found no clear and unmistakable error (CUE) in an August 1946 
rating action (confirmed and continued by rating action of 
June 1947) that reduced the rating for solar urticaria from 
50 percent to 0 percent.  A NOD was received in August 2001, 
and a SOC was issued in September 2001.

A Substantive Appeal on both issues was received in October 
2001.

By letter of January 2004, the Board notified the veteran of 
the rating criteria governing evaluation of his solar 
urticaria.

For the reasons expressed below, the Board is remanding the 
issue of a compensable rating for solar urticaria to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify the veteran when further action, on his part, 
is required.  




FINDINGS OF FACT

1.  By rating action of August 1946, the RO reduced the 
rating for solar urticaria from 50 percent to 0 percent; a 
NOD with that determination was received in September 1946.

2.  The reduction in rating for solar urticaria from 50 
percent to 0 percent was confirmed and continued by rating 
action of June 1947; a NOD with that determination was not 
received within 1 year of the date of the notification of 
that action.  

3.  The veteran has not established, without debate, that the 
correct facts, as they were then known, were not before the 
RO in August 1946 or June 1947, or that the RO ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time, and that, but for any such 
alleged error, the outcome of the decision would have been 
different.


CONCLUSION OF LAW

The June 1947 rating action confirming and continuing the 
August 1946 reduction in rating for solar urticaria from 50 
percent to 0 percent was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(e) (2003); VA Regulation No. 
2(a), pt. II, par. III; VA Regulations 1008, 1009 (effective 
January 25, 1936 to December 31, 1957); 1933 VA Schedule for 
Rating Disabilities, Diagnostic Code 1954 (as in effect in 
1946 and 1947).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include enhanced duties to notify 
and assist claimants for VA benefits.

Given the parameters of the law surrounding CUE claims, the 
Board notes that the duties to notify and assist imposed by 
the VCAA are not applicable where CUE is claimed, either in 
Board decisions (see Livesay v. Principi, 15 Vet. App. 165 
(2001)), or in RO decisions (see Parker v. Principi, 15 Vet. 
App. 407 (2002)).  As noted in Livesay, CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim based on CUE is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-
179.  Moreover, that litigant has the burden of establishing 
such error on the basis of the evidence then of record.  Id.  
 
The Board finds that, because the veteran has been notified 
of the laws and regulations governing CUE claims and the 
reasons for the denial of the claim, and all relevant 
evidence has been associated with the record, any pre-VCAA 
duties to notify and assist have been met.  Hence, the claim 
is ready to be considered on the merits.

II.  Background

A review of the evidence of record at the time of the August 
1946 rating action that reduced the rating for solar 
urticaria from 50 percent to 0 percent included the service 
medical records.  A December 1945 report of medical survey 
indicated that in early September 1945 the veteran was seen 
with a 6-month history of skin flushing and itching upon 
exposure to the sun.  The erythema usually began about 10 or 
15 minutes after the first exposure.  Examination showed a 
faint erythema confined mainly to the trunk.  There was no 
eruption, but the veteran had discrete, hard cervical and 
inguinal palpable lymph nodes.  In late September, the 
veteran was discovered to be sensitive to ultraviolet light.  
Ultraviolet light studies indicated that he was suffering 
from a rare malady of sensitivity to blue and violet light.  
Exposure to the usually-clothed surfaces of his body to light 
at that wavelength resulted in reactions, all starting within 
4 minutes after exposure began.  It was noted that light of 
these wavelengths was present in sunlight, was not filtered 
out by ordinary window glass, and was also present in the 
light given off by ordinary fluorescent desk lamps.  Thus, 
the environment in which the veteran might live in comfort 
was markedly narrowed.  Daily Hepamine injections from 
October to December failed to desensitize him.  The diagnosis 
was allergic urticaria.    

By rating action of January 1946, service connection was 
granted for allergic urticaria, caused by sunlight or other 
ultraviolet light waves, and a 50 percent rating was assigned 
from January 1946 under Diagnostic Code (DC) 1954 of the 1933 
VA Schedule for Rating Disabilities.

Post service, on July 1946 VA fee-basis dermatological 
examination, the examiner noted a history of a diagnosis of 
chronic urticaria solare, caused by exposure to ultraviolet 
light.  The doctor noted the onset of hives in service in 
June 1945, with the onset of hives thereafter after every sun 
exposure.  He was hospitalized from September 1945 to January 
1946, when he was discharged with a diagnosis of solar 
urticaria.  The veteran reported continuing attacks since 
that time, in the summer as well as winter.  Current 
examination showed no urticae.  Exposure to a wide band of 
ultraviolet light, tan rays, and cold quartz failed to 
reproduce any hives.  A hospital study was recommended, with 
the use of different wavelengths of ultraviolet exposure 
followed by blood counts to ascertain eosinophilea, in order 
to determine whether actinic sensitivity still existed.  The 
doctor opined that a skin disability was questionable at the 
present time, and the prognosis was unknown.  

By rating action of August 1946, the rating of the urticaria 
was reduced from         50 percent to 0 percent, effective 
July 1946, on the basis of the above examination that showed 
improvement in the skin disability.  The veteran was notified 
of the reduction in rating and of his appellate rights by 
letter of August 1946. 

In September 1946, the RO received a statement from the 
veteran's representative expressing disagreement with the 
reduction in rating, on the grounds that the July examination 
did not provide a sufficient basis for such a reduction, and 
that a more complete examination with diagnostic studies as 
recommended by the physician was necessary.

On VA fee-basis examination of November 1946, the veteran 
gave a history of the onset of hives while aboardship in 
service in 1945.  The hives were reportedly more evident when 
he was exposed to the sun in the summer months.  He currently 
did not complain of any hives being present.  Current 
examination showed no urticarial elements present on any area 
of the skin.  No urticarial elements appeared after an 
erythema dose of X-rays was applied to several areas of the 
skin.  The diagnoses included no urticarial elements present 
at the time of examination.

In April 1947 the veteran was hospitalized at a VA medical 
facility for a period of observation and examination with 
respect to his service-connected skin disability.  The 
history indicated the sudden onset in June 1945 of a diffuse 
urticarial reaction superimposed on a basic suntan, after 
having been exposed to the sun all day.  Lesions varied in 
size from small urticarial wheals to large welts, and were 
worse on areas exposed to the sun or where clothes were thin.  
Completely unexposed areas such as the feet were spared.  
From that time forward, any exposure to the sun produced a 
similar reaction.  When the veteran removed himself from 
sunlight, the lesions completely disappeared.  As long as he 
was exposed to the sun, no medication would help.  The 
veteran stated that various medical studies concluded that 
visible blue and violet portions of the sun's spectrum were 
the agents to which he was sensitive.  On discharge from 
military service, the veteran was granted service connection 
and assigned a 50 percent disability rating for this allergic 
reaction, but a recent routine examination resulted in a 
decrease in his disability compensation.

Current examination was normal in every respect except for a 
very slight erythematous tinge to the skin.  Dermographia was 
not present, and there was no evidence of urticaria.  Routine 
laboratory tests were normal.  As an initial step in a 
battery of tests to determine the veteran's claimed 
sensitivity to sunlight, he was instructed to expose a 
specified small area to the sun's rays coming through a 
windowpane.  However, he chose to run around outdoors 
exposing his whole chest to direct rays.  Having done this, 
he acquired only a very mild erythema, but no urticaria 
wheals.  Further studies were interrupted by the veteran's 
departure from the hospital.  The diagnosis was that the 
veteran did not remain in the hospital long enough for a 
diagnosis to be established.  Throughout his hospital course, 
he was sullen, disagreeable, and uncooperative, and he left 
the hospital A.W.O.L. (absent without official leave).  Since 
a diagnosis was not determined, a prognosis could not be 
specified.  It was felt that no further treatment was 
required, and the veteran was discharged for infraction of 
hospital discipline.

By rating action of June 1947, the RO confirmed and continued 
the August 1946 reduction in rating of the veteran's skin 
disorder from 50 percent to 0 percent, on the grounds that he 
failed to cooperate with his doctors during his hospital 
stay, resulting in failure to determine the diagnosis of his 
present condition.  The veteran was notified of that 
determination and of his appellate rights by letter 
subsequently that month, but he did not appeal.

In a February 2001 statement, the veteran stated that he did 
not appeal the above reduction in rating because he was 
unaware of his right to appeal that determination, and was 
totally unfamiliar with the VA claims process.  He further 
stated that the physicians and facilities that performed the 
examinations that resulted in the reduction in rating lacked 
the proper expertise and test equipment to assess his skin 
disease and make a proper diagnosis.  He requested 
reinstatement of a 50 percent disability rating from 1946.

In February 2001, the veteran testified at an RO hearing that 
he underwent no tests whatsoever during VA hospitalization in 
1947, and that the hospital refused to re-admit him after he 
returned from a weekend pass.  He further essentially 
reiterated his contentions in the abovementioned February 
2001 written statement.       

III.  Analysis

Under the criteria applicable in 1946 and 1947, the law 
grants a period of 1 year from the date of the notice of the 
result of the initial determination for the filing of an 
application for review on appeal; otherwise, that 
determination becomes final and is not subject to revision on 
the same factual basis in the absence of CUE.  Veterans 
Regulation No. 2(a), pt. II, par. III; VA Regulations 1008, 
1009; effective January 25, 1936 to December 31, 1957.
    
In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
U.S. Court of Appeals for Veterans Claims (Court) propounded 
a 3-pronged test to determine whether CUE was present in a 
prior determination: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  In Fugo v. 
Brown, 6 Vet. App. 40 (1993), the Court refined and 
elaborated on that test.  "...CUE is a very specific and rare 
kind of 'error.'  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error....  If a claimant-appellant wishes to reasonably 
raise CUE there must be some degree of specificity as to what 
the alleged error is and, unless it is the kind of error ... 
that, if true, would be CUE on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error.  It must be remembered 
that there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, 
the presumption is even stronger."

The degrees of disability specified in the 1933 VA Schedule 
for Rating Disabilities are correlated, as far as can 
practicably be determined, with average reduction in earning 
capacity from permanent or comparatively stabilized chronic 
diseases, healed injuries, or their residuals.

Under DC 1954 of the 1933 VA Schedule for Rating Disabilities 
(as in effect in 1946 and 1947), skin diseases were rated on 
the scale for chronic eczema.  Slight, if any, exudation or 
itching, if on a non-exposed surface or small area, warranted 
a noncompensable rating.  A 10 percent rating required 
slight, if any, exudation or itching involving an exposed 
surface or extensive area.  A 30 percent rating required 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating required ulceration or 
extensive crusting and systemic or nervous manifestations, or 
exceptionally repugnant manifestations.

After a review of the record, the Board concludes that the 
unappealed June 1947 rating action confirming and continuing 
the August 1946 reduction in rating of the veteran's solar 
urticaria from 50 percent to 0 percent under the rating 
criteria then in effect was not clearly and unmistakably 
erroneous.

After a review of the evidence in the file at the time of the 
1946 and 1947 rating actions, the Board concludes that the 
record presented a plausible basis for the reduction in 
rating, as the evidence and clinical findings were reasonably 
construed to reach the conclusion that the veteran's service-
connected solar urticaria no longer warranted a compensable 
rating.  That evidence, reported in detail above, essentially 
consisted of July and November 1946 and April 1947 VA 
clinical findings that, on those 3 separate occasions, 
unanimously and consistently showed no evidence whatsoever of 
urticaria.  As a result, a reduction in rating to 0 percent 
was warranted under DC 1954, which provided for such 
noncompensable rating where the skin disease was manifested 
by slight, if any, exudation or itching, if on a non-exposed 
surface or small area.  The Board further notes that the 
latter findings were uncontradicted by any medical evidence 
to the contrary showing that a compensable rating of any kind 
was warranted.  

The Board also points out that VA's April 1947 attempt to 
reach a definitive medical conclusion as to the nature and 
degree of severity of the veteran's urticaria was frustrated 
by his failure to cooperate by remaining in the hospital for 
the duration of the recommended testing period.  There is no 
evidence to support the veteran's 2001 allegation that the VA 
hospital refused to re-admit him after he returned from a 
weekend pass in 1947; rather, the contemporaneous 1947 VA 
hospital records document the veteran's infraction of 
hospital discipline as the reason that a definitive diagnosis 
could not be arrived at in his case.

In view of the foregoing, the Board finds that the June 1947 
rating action that confirmed and continued the August 1946 
reduction in rating for solar urticaria from 50 percent to 0 
percent was supported by the evidence and consistent with the 
extant legal authority; hence, such action represented a 
reasonable exercise of rating judgment.  

Moreover, the Board observes that the veteran's arguments in 
support of his CUE claim basically amount to nothing more 
than a disagreement as to how the facts were weighed or 
evaluated in arriving at the decision to reduce his 
percentage disability rating in 1946.  As such, they 
constitute an example of a situation that the Court in 
Russell specifically provided is not CUE.  

Regarding the veteran's representative's request that the 
veteran be given the benefit of the doubt with respect to the 
resolution of any issue material to the determination of the 
matter of whether the 1946 rating action was clearly and 
unmistakably erroneous, the Board finds that the facts of the 
record, above, raise no such doubt with respect to the 
reduction in rating.

In short, the veteran simply has not established, without 
debate, that the correct facts, as they were then known, were 
not before the RO in August 1946 and June 1947, or that the 
RO ignored or incorrectly applied the applicable statutory 
and regulatory provisions extant at the time, and that, but 
for any such alleged error, the outcome of the decision would 
have been different.  Accordingly, the claim on CUE on appeal 
must be denied.  


ORDER

As the June 1947 rating action confirming and continuing the 
August 1946 reduction in rating for solar urticaria from 50 
percent to 0 percent was not  clearly and unmistakably 
erroneous, the appeal as to this issue is denied.




REMAND

The VCAA and its implementing regulations include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
additional RO action on the claim for a compensable rating 
for solar urticaria is needed.  

As noted in the Board's January 2004 letter, by regulatory 
amendment effective August 30, 2002, substantive changes were 
made to the schedular criteria for rating skin diseases, as 
set forth in 38 C.F.R. § 4.118, DCs 7800-7833.  See 67 Fed. 
Reg. 49596-49599 (July 31, 2002).  Thus, adjudication of the 
claim for a compensable rating for solar urticaria in this 
case must involve consideration of both the former and 
revised applicable rating criteria, with due consideration 
given to the effective date of the change in criteria (see 
VAOPGCPREC 03-00; 65 Fed. Reg. 33422 (2000)).  Given the 
intervening change in the applicable criteria for rating skin 
diseases effective August 2002, and the need for medical 
findings responsive to the former and revised rating 
criteria, the Board finds that this case must be remanded for 
the RO to arrange for the veteran to undergo further VA 
dermatological examination, and to thereafter readjudicate 
the claim under both the former and revised applicable rating 
criteria.

The RO should first give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651 ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to 
clarify that the VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.

After associating with the claims file all outstanding 
pertinent medical records and/or responses, the RO should 
arrange for the veteran to undergo a new VA dermatologic 
examination, with findings responsive to the points raised 
above.  The veteran is hereby advised that failure to report 
for the scheduled examination, without good cause, shall 
result in denial of the claim for increase.  See 38 C.F.R. § 
3.655(b) (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
does not report for the scheduled examination, the RO must 
obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination sent to him 
by the VA medical facility at which it was to have been 
conducted.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.  The SSOC that explains the basis for the 
RO's determinations should include citation to and discussion 
of all additional legal authority considered-specifically, 
the revised applicable criteria for rating skin diseases and 
DC 7825.  

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional medical records pertaining to 
evaluation or treatment for his service-
connected solar urticaria that are not 
currently of record. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain that he has 
a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  After all available records and/or 
responses from any contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA dermatologic examination to 
obtain information as to the current 
severity of his solar urticaria.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis. 

The examiner should describe the 
manifestations of the veteran's solar 
urticaria in accordance with pertinent 
rating criteria for evaluation of the 
condition. 

Specifically, the examiner should render 
findings as to whether there is (a) 
slight, if any, exfoliation, exudation, 
or itching on a non-exposed surface or 
small area;           (b) exfoliation, 
exudation, or itching involving an 
exposed surface or extensive area; (c) 
constant exudation or itching, extensive 
lesions, or marked disfigurement; or (d) 
ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestations, or exceptionally 
repugnant manifestations.
 
The physician should also render findings 
as to whether the veteran's solar 
urticaria involves (a) recurrent episodes 
occurring at least 4 times during the 
past 12-month period, and it has been 
responding to treatment with 
antihistamines or sympathomimetics; (b) 
recurrent debilitating episodes occurring 
at least 4 times during the past 12-month 
period, and it requires intermittent 
systemic immunosuppressive therapy for 
control; or (c) recurrent debilitating 
episodes occurring at least 4 times 
during the past 12-month period despite 
continuous immunosuppressive therapy.

All examination findings and comments 
should be set forth in a printed 
(typewritten) report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the date and 
time of the examination sent to him by 
the VA medical facility at which it was 
to have been conducted.. 

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
compensable rating for solar urticaria on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655 as 
appropriate.  Otherwise, in adjudicating 
the claim the RO should specifically 
consider the former and revised 
applicable criteria for rating skin 
disorders. 
  
8.  In the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (that includes citation 
to and discussion of the revised 
applicable criteria for rating skin 
diseases, as well as clear reasons and 
bases for its determinations), and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  In addition, the VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



